Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.
Claim 1 is amended, new claims 6-7 are added and claims 1-7 are pending for examination. 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

entirety of the reflective member extends below a heating unit of the heater” does not have support in the written specifications and the whole (entirety) reflective member does not extend below the heater in drawings either and it is raises a new matter issue of the claimed limitation. 
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-7 are rejected under 35 U.S.C. 102 (a1)/(a2) as being anticipated  by US patent 5964233 by Clark et al, that shows all the claimed elements, including: 												.
2. (Original) The directional heat shield of claim 1 wherein the material comprises metal (upper canopy 20 is sheet metal structure, col 4, lines 48-55, fig 2-4). 
3. (Original) The directional heat shield of claim 1 wherein the material comprises fabric (layer 38 is aluminized metallic fabric, col 6, lines 0-3, fig 3-4 and claim 2).
4. (Original) The directional heat shield of claim1 wherein the reflective member (20, 22, fig 2-4) is curved in the shape of a cap (frusto-conical cap) of a heater.
5. (Original) The directional heat shield of claim 1 wherein the fastener (spacers 26 or pins 48 can be removable) is such that the reflective member can be removably coupled to a heater.
6. (New) The directional heat shield of claim 1 wherein the entirety of the reflective member extends below a heating unit of the heater is interpreted by the examiner as the entire lower edge of the reflector (104, 204 fig 1-2 of the applicant) is extended below its heater (103) which is shown by the prior art of Clark (fig 1, the entire bottom edge of the lower reflector 22 entirely covers the combustion chamber/heater 18, fig 3, 5).
7. (New) The directional heat shield of claim 1 wherein the reflective member has a lower edge (lower edge of canopy 22, fig 1-3) in parallel with a top edge (fig 2-3, upper edge of canopy 20) of the reflective member.
Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8.	The prior art made of record and not relied upon (listed in form 892) is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519. The examiner can normally be reached during Monday to Thursday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762                                                                                                                                                                                                        


/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762